Title: To Thomas Jefferson from Joshua Johnson, 10 July 1791
From: Johnson, Joshua
To: Jefferson, Thomas


London, 10 July 1791. Encloses a copy of his of 2d. Has heard nothing of Hammond’s preparations for departing, nor is his appointment yet publicly known. He has taken infinite pains to obtain a report of the Committee of the Lords of Trade. One hundred copies printed for the Privy Council “but so very careful are they of them, that it is impossible to get one for you; I procured a Sight of one for a few hours, and even in the hurried manner in which I scanned it over, I see, if they make that the Basis of Mr. Hammonds negotiation, that nothing will be done.”—The report is based on questions put and answers received from a committee of merchants of London, Bristol, Liverpool and Glasgow. The two former were very moderate and rather friendly. That of Liverpool recommended immediate retaliation. The Glasgow committee advised negotiation on limited principles and, if that failed, retaliation. “Lord Hawkesbury, who it is said was the principal in drawing up the Report, has laboured very hard, to shew that the trade of this Country is increasing, and that of the United States is declining; he however has Modesty enough to admit, that the remaining trade to America is beneficial to this, and advises a commercial regulation, provided Congress, do not demand admission for their Vessells to the West India Islands, but, should they do that…an immediate end be put to any farther negotiation, and that this Country adopt retaliation. I lament very much that I cannot procure this curious production for you; that Congress might be in possession of the sentiments of this Government, towards the United States, which I think are not friendly.”
All astonished at continued arming and cannot tell the motive. American shipping much distressed from impressment, warmer than ever. In many instances they have taken whole crews, and, because of difficulty of proving American birth, many valuable men are lost.—He will soon send copies of correspondence with the Secretary of State [for Foreign Affairs], the Lords of the Treasury, and the Lords of the Admiralty in order to put him in full possession of all his proceedings.
